      Case: 1:20-cv-06579 Document #: 1 Filed: 11/05/20 Page 1 of 11 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

 YIWU MENGWEN TRADING CO., LTD.,
 YIWU MINGFAN TRADING COMPANY,
 AND YIWU CITY LIUHUA TRADING
 CO. LTD.,                                                  Civil Action No. 1:20-cv-6579
                        Plaintiff,                           JURY TRIAL DEMANDED
                 v.

 BEAUTY TRAINING INTL LIMITED,

                        Defendant.


                                           COMPLAINT

       Plaintiffs, Yiwu Mengwen Trading Co., Yiwu Mingfan Trading Company, and Yiwu City

LiuHua Trading Co. Ltd. (“Plaintiffs”), for their Complaint for Declaratory Judgment against

Defendant Beauty Training Intl Ltd. (“Defendant”), alleges as follows:

                                     NATURE OF THE ACTION

       1.      This is an action for declaratory judgment of non-infringement arising under the

Declaratory Judgment Act, 28 U.S.C. §2201 et seq., and the Trademark Laws of the Unites States,

15 U.S.C. §1114 et seq., in which Plaintiffs seek a declaratory judgment of non-infringement of

U.S. Trademark Registration No. 5,116,183 (the “Trademark-in-Suit”) against Defendant.

       2.      Furthermore, Plaintiffs seek a judgment that Defendant has tortiously interfered

with Plaintiffs’ contractual relationship and that Defendant has tortiously interfered with Plaintiffs’

prospective business expectancy pursuant to the common law of the state of Illinois.

                                             PARTIES

       3.      Plaintiff Yiwu Mengwen Trading Co., Ltd. is a company organized and existing

under the laws of the People’s Republic of China.


                                                  1
      Case: 1:20-cv-06579 Document #: 1 Filed: 11/05/20 Page 2 of 11 PageID #:2




       4.      Plaintiff Yiwu Mingfan Trading Company is a company organized and existing

under the laws of the People’s Republic of China.

       5.      Plaintiff Yiwu City LiuHua Trading Co. Ltd. is a company organized and existing

under the laws of the People’s Republic of China.

       6.      Upon information and belief, Defendant Beauty Training Intl Ltd. is a company

organized and existing under the laws of the United Kingdom, with a principal place of business

located at Manor Road, Haverhill, Suffolk, United Kingdom, CB9 0EP. Defendant may be served

pursuant to 15 U.S.C. §1058(f) through its designated domestic representative with the U.S. Patent

and Trademark Office (“USPTO”): Harris A. Wolin, Myers Wolin, LLC, 100 Headquarters Plaza,

North Tower, 6th Floor, Morristown, NJ, 07960.

                                JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction over this action under 28 U.S.C. §§1331,

1338(a), and 2201(a).

       8.      On information and belief, the U.S. District Court for the Northern District of

Illinois has personal jurisdiction over Defendant because Defendant has constitutionally sufficient

contacts with Illinois and this District so as to make personal jurisdiction proper and Defendant

has committed the acts complained of herein within this District. Furthermore, on information and

belief, Defendant owns and/or controls the Amazon.com storefront EssentialNails, through which

it sells products covered by Defendant’s U.S. Trademark Registration No. 5,116,183 within the

United Sates on its Amazon.com storefront. Furthermore, Defendant has sold and/or offered for

sale products within the forum state.

       9.      Venue is proper in this district under 28 U.S.C. §§1391(b)(2) and 1391(c)(3)

because Defendant is a foreign entity with no residence or regular and established place of business



                                                 2
      Case: 1:20-cv-06579 Document #: 1 Filed: 11/05/20 Page 3 of 11 PageID #:3




in the United States and a substantial part of the events giving rise to the claims alleged herein

occurred in this District.

        10.     Joinder is proper pursuant to Fed. R. Civ. P. 20 as Plaintiffs’ claims involve the

same series of transactions and involve common questions of law or fact. Plaintiffs’ products,

which are identical, have all been accused by Defendant of infringing the Trademark-in-Suit via

the Amazon.com platform’s intellectual property dispute system and Plaintiffs seek a judicial

declaration that these identical products do not infringe the Trademark-in-Suit.

                     U.S. TRADEMARK REGISTRATION NO. 5,116,183

        11.     United States Trademark Registration No. 5,116,183 is a design mark, “comprised

of a shape of a semicircle attached to a rectangle and two horizontally elongated ovals depicted

beneath thereto located on a three-dimensional configuration of mannequin hand with visibly

jointed digits” (as shown below). Certificate of U.S. Trademark Registration No. 5,116,183.




“The broken lines depicting the mannequin hand with visibly jointed digits having a tubular

element attached thereto indicate placement of the mark on the goods and are NOT part of the

mark.” Id. (emphasis added). In other words, Defendant’s trademark is ONLY the center figure

in solid lines (as shown below).




                                                3
      Case: 1:20-cv-06579 Document #: 1 Filed: 11/05/20 Page 4 of 11 PageID #:4




       12.     A true and correct copy of the Certificate of U.S. Trademark Registration No.

5,116,183 is attached hereto as Exhibit A.

       13.     Defendant filed an application for U.S. Trademark Serial No. 86,630,765 for goods

in International Class 20 pursuant to 15 U.S.C. §1051(a), on May 15, 2015.

       14.     Defendant obtained U.S. Trademark Registration No. 5,116,183 by the United

States Patent and Trademark Office on January 3, 2017.

       15.     Defendant is the purported owner of the Trademark-in-Suit, with exclusive rights

in and to the Trademark-in-Suit in the United States.

       16.     The purported date of first use of the Trademark-in-Suit in U.S. commerce is 1998.

       17.     On information and belief Defendant sells nail training practice hands which

encompass the Trademark-in-Suit via its EssentialNails storefront at Amazon.com.

                                 GENERAL ALLEGATIONS

       18.     Plaintiffs sell a practice hand training product for nail manicures online through

marketplaces such as ROCOCO, TIJERAS, and SMITH CHU storefronts respectively at

Amazon.com and have enjoyed considerable commercial success. Images depicting Plaintiffs’

Accused Product are attached hereto as Exhibit B.

       19.     Plaintiffs’ nail training practice hand product has its own trademark registrations.

For example, Plaintiffs’ products are sold under the brands SMITH CHU (U.S. Trademark



                                                4
      Case: 1:20-cv-06579 Document #: 1 Filed: 11/05/20 Page 5 of 11 PageID #:5




Registration No. 5289447); TIJERAS (U.S. Trademark Registration No. 5447184); and ROCOCO

(U.S. Trademark Registration No. 5492168), respectively.

       20.     Plaintiffs’ Amazon.com sales are conducted under the Amazon Services Solutions

Agreement.

       21.     As previously noted, Defendant is the purported record owner of the Trademark-

in-Suit ⎯ a design mark “comprised of a shape of a semicircle attached to a rectangle and two

horizontally elongated ovals depicted beneath thereto located on a three-dimensional configuration

of mannequin hand with visibly jointed digits” See Exhibit A.

       22.     As clearly stated in the certificate of registration of the Trademark-in-Suit issued

by the United States Patent and Trademark Office, the “three-dimensional configuration of

mannequin hand with visibly jointed digits” is NOT part of Defendant’s Trademark-in-Suit. See

Exhibit A (“The broken lines depicting the mannequin hand with visibly jointed digits having a

tubular element attached thereto indicate placement of the mark on the goods and are not part of

the mark.”).

       23.     Between October 2 to October 14, 2020, Defendant filed multiple complaints of

trademark infringement with Amazon.com, including Plaintiffs. It wrongfully alleges that

Plaintiffs’ nail training practice hand product (sold under Amazon ASINs: B07FFWBD7R,

B07DFCJ5MP,        B08865J373,     B07QBN9YFT,         B08BHVMGNR,           B08CB3ST69,       and

B08C7SKBGQ) (the “Accused Product”) infringes the Trademark-in-Suit. A copy of exemplary

complaints are attached hereto as Exhibits C and D.

       24.     In its complaints to Amazon, Defendant improperly uses the disclaimed feature of

the Trademark-in-Suit ⎯ i.e., the “three-dimensional configuration of mannequin hand with

visibly jointed digits” ⎯ to wrongfully accuse Plaintiffs of infringement.


                                                5
      Case: 1:20-cv-06579 Document #: 1 Filed: 11/05/20 Page 6 of 11 PageID #:6




       25.      As such, at the time of the filing its complaints with Amazon.com, Defendant was

aware that the Accused Product did not and does not infringe the Trademark-in-Suit.

       26.      By filing a complaint for trademark infringement with Amazon.com against

Plaintiffs alleging infringement of the Trademark-in-Suit, Defendant is and has made allegations

that are objectively false and in bad faith, with complete knowledge of their incorrectness.

Defendant’s infringement complaint is a clear abuse of the trademark law.

       27.      As a result of Defendant’s conduct in making infringement allegations that are

objectively false and in bad faith, Amazon.com has removed Plaintiffs’ listings of the Accused

Product, which has caused substantial harm to Plaintiffs’ business operations.

       28.      An actual and justiciable controversy exists between the parties concerning whether

Plaintiffs’ Accused Product identified by Defendant in its complaint to Amazon.com, infringes the

Trademark-in-Suit.

       29.      Furthermore, an actual and justiciable controversy exists between the parties as to

whether Defendant tortiously interfered with Plaintiffs’ contractual relationship with

Amazon.com, Inc., and whether Defendant tortiously interfered with Plaintiffs’ prospective

business expectancy.

       30.      Plaintiffs now seek a declaratory judgment of non-infringement of the Trademark-

in-Suit, as well as a judgment that Defendant has tortiously interfered with Plaintiffs’ contractual

relationships with Amazon.com, Inc., and tortiously interfered with Plaintiffs’ prospective

business expectancy.

                                 COUNT I
                 NON-INFRINGEMENT OF THE TRADEMARK-IN-SUIT

       31.      Plaintiffs incorporate by reference the preceding paragraphs as though fully set

forth herein.

                                                 6
      Case: 1:20-cv-06579 Document #: 1 Filed: 11/05/20 Page 7 of 11 PageID #:7




       32.     Through its complaint for trademark infringement filed with Amazon.com,

Defendant has asserted that Plaintiffs have infringed the Trademark-in-Suit.

       33.     As a result of Defendant’s false allegations of trademark infringement of the

Trademark-in-Suit, an actual and justiciable controversy exists between the parties hereto

regarding Plaintiffs’ right to continue selling, offering for sale, distributing, and/or advertising the

Accused Product.

       34.     The sale, offering for sale, distribution, and/or advertising of the Accused Product

does not infringe the Trademark-in-Suit.

       35.     The Trademark-in-Suit consists of a design mark “comprised of a shape of a

semicircle attached to a rectangle and two horizontally elongated ovals depicted beneath thereto

located on a three-dimensional configuration of mannequin hand with visibly jointed digits”. See

Exhibit A. As clearly stated in the certificate of registration of the Trademark-in-Suit issued by

the United States Patent and Trademark Office, the “three-dimensional configuration of

mannequin hand with visibly jointed digits” is NOT part of Defendant’s Trademark-in-Suit. Id.

       36.     In other words, the Trademark-in-Suit only consists of “a shape of a semicircle

attached to a rectangle and two horizontally elongated ovals depicted beneath thereto” (shown

below). Id.




       37.     The Accused Product does not use Defendant’s Trademark-in-Suit. The Accused

Product is sold under Plaintiffs’ registered trademarks SMITH CHU (U.S. Trademark Registration



                                                   7
      Case: 1:20-cv-06579 Document #: 1 Filed: 11/05/20 Page 8 of 11 PageID #:8




No. 5289447); TIJERAS (U.S. Trademark Registration No. 5447184); and ROCOCO (U.S.

Trademark Registration No. 5492168).

       38.      Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

Plaintiffs respectfully request a declaration by this Court that the sale, offer for sale, distribution,

and/or advertisement of the Accused Product does not and will not infringe the Trademark-in-Suit.

                                   COUNT II
                     TORTIOUS INTERFERENCE WITH CONTRACT
       39.      Plaintiffs incorporate by reference the preceding paragraphs as though fully set

forth herein.

       40.      Plaintiffs and Amazon.com, Inc. had valid and enforceable contractual

relationships via Amazon.com, Inc.’s Amazon Services Business Solutions Agreement.

       41.      Defendant was aware of Plaintiffs’ contractual agreements with Amazon.com as it

knew Plaintiffs offered the Accused Product for sale on Amazon.com as Amazon sellers.

       42.      As shown below, Plaintiffs’ Accused Product does not include “a shape of a

semicircle attached to a rectangle and two horizontally elongated ovals depicted beneath thereto

located on a three-dimensional configuration of mannequin hand with visibly jointed digits.” See

also Exhibit B.




                                                   8
      Case: 1:20-cv-06579 Document #: 1 Filed: 11/05/20 Page 9 of 11 PageID #:9




       43.      Defendant intentionally and unjustifiably induced Amazon.com, Inc. to breach its

agreements with Plaintiffs by filing its false and misleading trademark infringement claims against

Plaintiffs, with full knowledge that Trademark-in-Suit was not infringed by Plaintiffs’ product, as

the Accused Product does not include “a shape of a semicircle attached to a rectangle and two

horizontally elongated ovals depicted beneath thereto located on a three-dimensional configuration

of mannequin hand with visibly jointed digits.” See Exhibit A.

       44.      Amazon.com, Inc. did in fact breach its agreements with Plaintiffs as a result,

removing Plaintiffs’ products from its marketplace.

       45.      As a result of Defendant’s false and misleading infringement claims, Amazon.com,

Inc. has removed Plaintiffs’ product listings from their Amazon.com marketplace, thereby causing

economic and financial harm to Plaintiffs.

                              COUNT III
       TORTIOUS INTERFERENCE PROSPECTIVE BUSINESS EXPECTANCY

       46.      Plaintiffs incorporate by reference the preceding paragraphs as though fully set

forth herein.




                                                9
    Case: 1:20-cv-06579 Document #: 1 Filed: 11/05/20 Page 10 of 11 PageID #:10




          47.      Plaintiffs had a reasonable expectation of entering into a valid business relationship

with Amazon.com and with the consuming public via its online marketplace platform.

          48.      Defendant was fully aware of Plaintiffs’ expectations as it knew Plaintiffs sold their

products on the Amazon.com platform, as shown by Defendant’s objectively false infringement

claims.

          49.      Defendant    purposefully    interfered   with   Plaintiffs’   prospective   business

relationships by filing its false and misleading claims for trademark infringement with

Amazon.com, Inc., with full knowledge that the Trademark-in-Suit was not infringed by Plaintiffs’

product as the Accused Product does not include “a shape of a semicircle attached to a rectangle

and two horizontally elongated ovals depicted beneath thereto located on a three-dimensional

configuration of mannequin hand with visibly jointed digits.” See Exhibit A

          50.      As a result of Defendant’s false and misleading infringement claims, Amazon.com,

Inc. has removed Plaintiffs’ product listings from their Amazon.com marketplace, thereby causing

economic and financial harm to Plaintiff.

                                     DEMAND FOR JURY TRIAL

          Plaintiffs, under Rule 38 of the Federal Rules of Civil Procedure, request a trial by jury of

any issues so triable by right.

                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully requests that this Court enter judgment as follows:

                a. A declaration that Plaintiffs have not and will not infringe the Trademark-in-Suit;

                b. A judgment against Defendant and in favor of Plaintiffs that Defendant has

   tortiously interfered with Plaintiffs’ contractual relations;




                                                    10
Case: 1:20-cv-06579 Document #: 1 Filed: 11/05/20 Page 11 of 11 PageID #:11




       c. A judgment against Defendant and in favor of Plaintiffs that Defendant has

tortiously interfered with Plaintiffs’ prospective business relationships;

       d. An award of all reasonable attorneys’ fees and cost incurred in this action

authorized under the statutes to the extent applicable; and

       e. Further relief as the Court may deem just and proper.

   DATED November 5, 2020.                                Respectfully submitted,

                                                          By: /s/ David R. Bennett
                                                          David R. Bennett
                                                          DIRECTION IP LAW
                                                          P.O. Box 14184
                                                          Chicago, Illinois 60614
                                                          Tel: (312) 291-1667
                                                          dbennett@directionip.com

                                                          Of Counsel:
                                                          Timothy T. Wang
                                                          Texas Bar No. 24067927
                                                          twang@nilawfirm.com

                                                          NI, WANG & MASSAND, PLLC
                                                          8140 Walnut Hill Ln., Ste. 500
                                                          Dallas, TX 75231
                                                          Tel: (972) 331-4600
                                                          Fax: (972) 314-0900

                                                          ATTORNEYS FOR PLAINTIFFS
                                                          YIWU MENGWEN TRADING
                                                          CO., YIWU MINGFAN
                                                          TRADING COMPANY, AND
                                                          YIWU CITY LIUHUA TRADING
                                                          CO. LTD.




                                             11
